Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated May 14,
2008, is entered into by and among TWEEN BRANDS, INC., a Delaware corporation
(the “Borrower”), each of the GUARANTORS (as hereinafter defined), the REVOLVING
CREDIT LENDERS (as hereinafter defined), the TERM LOAN LENDERS (as hereinafter
defined), and BANK OF AMERICA, N.A., a national banking association, in its
capacity as administrative agent for the Secured Parties (as defined below)
under this Agreement (hereinafter referred to in such capacity as the “Agent”).
BACKGROUND
WHEREAS, reference is made to that certain Credit Agreement dated as of
September 12, 2007 (as same may from time to time be amended, modified,
supplemented, restated or replaced, the “Credit Agreement”) by, among others,
the Borrower, each of the Guarantors from time to time party thereto
(collectively, the “Guarantors” and, together with the Borrower, the “Loan
Parties”), the Revolving Credit Lenders and the Term Loan Lenders from time to
time party thereto (collectively, the “Lenders”) the Agent, for its own benefit
and the benefit of the other Secured Parties (as defined therein), National City
Bank, as Syndication Agent, Fifth Third Bank, as Documentation Agent, Citicorp
North America, Inc., as Managing Agent, Banc of America Securities LLC, as sole
book runner, and Banc of America Securities LLC and National City Bank, as
co-lead arrangers. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement; and
WHEREAS, the Loan Parties have requested that the Lenders agree to modify
certain terms of the Credit Agreement with respect to the Borrower’s incurrence
of certain contingent guaranty liabilities, and the Lenders have agreed to do
so, but only on the terms and conditions set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, in consideration of the
foregoing and for other good and valuable consideration received, the parties
hereto covenant and agree as follows:

  1.   Definitions. Terms which are defined in the Credit Agreement and not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement. As used herein: “including” is not a word of limitation and means
“including without limitation”; “hereof,” “herein,” and words of similar import
refer to this Amendment as a whole; and, the plural includes the singular and
vice versa.     2.   Amendments to Credit Agreement. From and after the
satisfaction of each and all of the preconditions to effectiveness set forth in
Paragraph 3 below, the Credit Agreement is hereby amended as follows:

  a)   By inserting the following definitions in their proper alphabetical order
in Section 1.01 of the Credit Agreement:

            Contingent Lease Guaranty shall mean a Guaranty of Borrower of the
Indebtedness of Justice Stores, LLC (as tenant) under a real property lease
entered into from and after May 1, 2008, in the ordinary course of business,
with landlords of property owned, leased, or managed by Simon Property Group,
Inc., its subsidiaries and affiliates, which Guaranty provides that Borrower
shall have no obligation or liability thereunder unless Justice Stores, LLC (or
its permitted successor or assign) fails to operate at least two hundred
(200) locations (whether owned, leased or otherwise occupied) in the aggregate.
            Direct Lease Guaranty shall mean a Contingent Lease Guaranty under
which the obligations and liabilities of Borrower are no longer subject to any
contingencies (other than the failure of the tenant to satisfy its obligations
under the underlying lease).

  b)   By deleting Section 7.02(c) of the Credit Agreement in its entirety and
inserting the following text in its stead:

            (c) Guaranties. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee,

 



--------------------------------------------------------------------------------



 



become surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person, except for:
                         (i) Guaranties of Indebtedness of the Loan Parties
permitted hereunder;
                         (ii) Guaranties of Indebtedness of Unrestricted
Subsidiaries to the extent permitted by Section 7.02(h)(i);
                         (iii) endorsements of negotiable or other instruments
for deposit or collection in the ordinary course of business;
                         (iv) Contingent Lease Guaranties; provided that not
more than fifteen (15) Contingent Lease Guaranties may be entered into in any
fiscal year, provided further that, to the extent that less than fifteen
(15) Contingent Lease Guaranties are entered into in any fiscal year, such
unutilized portion shall be added to the maximum number permitted for the
immediately following fiscal year (but not to any fiscal year thereafter);
                         (v) Direct Lease Guaranties; provided that the maximum
aggregate Indebtedness guaranteed thereunder shall not exceed the aggregate
amount of twenty million dollars ($20,000,000) at any time; and
                         (vi) Permitted Guaranties.

  3.   Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:

  a)   This Amendment shall have been duly executed and delivered by the Loan
Parties, the Agent and the Lenders, and the Agent shall have received a fully
executed copy hereof and of each other document required hereunder.     b)   All
action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and validly taken.     c)   The Loan Parties shall have reimbursed the
Agent for all of its reasonable out-of-pocket expenses incurred in connection
with negotiation and preparation of this Amendment, including all reasonable
attorneys’ fees and expenses.     d)   No Default or Event of Default shall have
occurred and be continuing.     e)   The Loan Parties shall have provided such
additional instruments, documents, and agreements to the Agent as the Agent and
its counsel may have reasonably requested.

  4.   Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agent and the Lenders that, as of the date hereof: (i) no
Default or Event of Default has occurred or exists under the Credit Agreement or
under any other Loan Document, and (ii) except with respect to those
representations and warranties which relate solely to an earlier date, all
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct as of the date hereof.

  5.   Miscellaneous.

  a)   Except as provided herein, all terms and conditions of the Credit
Agreement and the other Loan Documents remain in full force and effect and are
hereby ratified and confirmed in all respects.     b)   This Amendment may be
executed in counterparts, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one agreement. Delivery
of an executed

2



--------------------------------------------------------------------------------



 



      counterpart of a signature page hereto by facsimile or electronic means
(such as PDF) shall be effective as delivery of a manually executed counterpart
hereof.

  c)   This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.    
d)   The Loan Parties shall execute and deliver to the Agent whatever additional
documents, instruments, and agreements that the Agent may reasonably require in
order to give effect to, and implement the terms and conditions of this
Amendment.     e)   Any determination that any provision of this Amendment or
any application hereof is invalid, illegal, or unenforceable in any respect and
in any instance shall not affect the validity, legality, or enforceability of
such provision in any other instance, or the validity, legality, or
enforceability of any other provisions of this Amendment.     f)   In connection
with the interpretation of this Amendment and all other documents, instruments,
and agreements incidental hereto:

  i.   The captions of this Amendment are for convenience purposes only, and
shall not be used in construing the intent of the Agent, the Lenders and the
Loan Parties under this Amendment.     ii.   In the event of any inconsistency
between the provisions of this Amendment and any of the other Loan Documents,
the provisions of this Amendment shall govern and control.     iii.   The
parties hereto have prepared this Amendment and all documents, instruments, and
agreements incidental hereto with the aid and assistance of their respective
counsel. Accordingly, all of them shall be deemed to have been drafted by each
of them and shall not be construed against either party.

[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

            BORROWER:

TWEEN BRANDS, INC.
      By:   /s/ Greg J. Henchel         Name:   Greg J. Henchel        Title:  
Senior Vice President and General Counsel        GUARANTORS:

AMERICAN FACTORING, INC.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Vice President        FLORET, LLC
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        JUSTICE STORES, LLC
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Assistant Secretary        LT HOLDING, INC.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary   

4



--------------------------------------------------------------------------------



 



         

            TWEEN BRANDS IMPORT CORP.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TWEEN BRANDS DIRECT SERVICES INC.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TWEEN BRANDS AGENCY, INC.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TWEEN BRANDS DIRECT, LLC
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TWEEN BRANDS PURCHASING, INC.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary   

5



--------------------------------------------------------------------------------



 



         

           
TWEEN BRANDS STORE PLANNING, INC.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TOO GC, LLC
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TWEEN BRANDS SERVICE CO.
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TWEEN BRANDS INVESTMENT, LLC
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary        TOO IMPORT, LLP
      By:   /s/ Kevin R. Schockling         Name:   Kevin R. Schockling       
Title:   Secretary   

6



--------------------------------------------------------------------------------



 



         

            AGENT AND LENDERS:

BANK OF AMERICA, N.A., individually as a Lender
and in its capacity as Agent
      By:   /s/ Christine M. Scott         Name:   Christine M. Scott       
Title:   Director        NATIONAL CITY BANK
      By:   /s/ Matthew Potter         Name:   Matthew Potter        Title:  
Vice President        FIFTH THIRD BANK
      By:   /s/ Brent M. Jackson         Name:   Brent M. Jackson       
Title:   Vice President        CITICORP USA INC.
      By:   /s/ Lewis Fisher         Name:   Lewis Fisher        Title:   Vice
President        KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Sean D. Beckwith         Name:   Sean D. Beckwith       
Title:   VP Senior Underwriter   

7



--------------------------------------------------------------------------------



 



         

            US BANK, NATIONAL ASSOCIATION
      By:   /s/ Kenneth R. Fieler         Name:   Kenneth R. Fieler       
Title:   Assistant Vice President        HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Richard van der Meer         Name:   Richard van der Meer       
Title:   Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ James A. Knight         Name:   James A. Knight        Title:  
Vice President        HUNTINGTON NATIONAL BANK
      By:   /s/ John M. Luehmann         Name:   John M. Luehmann       
Title:   Vice President        SOVEREIGN BANK
      By:   /s/ John M. Luehmann         Name:   Judith C. E. Kelly       
Title:   Senior Vice President        LASALLE BANK NATIONAL ASSOCIATION
      By:   /s/ Christine M. Scott         Name:   Christine M. Scott       
Title:   Director     

8